Citation Nr: 0928162	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-35 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946 and from February 1951 to November 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his November 2003 substantive appeal the Veteran requested 
a Board videoconference hearing.  In April 2009 the Veteran 
withdrew his hearing request.


FINDINGS OF FACT

1.  A bilateral eye disability was not present in service or 
manifested for many years thereafter, and is not 
etiologically related to service.

2.  A skin disability was not present in service or 
manifested for many years thereafter, and is not 
etiologically related to service.

3.  The Veteran's right knee disability is not productive of 
flexion limited to less than 30 degrees, extension limited to 
more than 5 degrees, dislocated semilunar cartilage, lateral 
instability, or recurrent subluxation.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.102 (2008).

2.  A skin disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.102 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the right knee with 
chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral eye 
disability and a skin disability, and an initial disability 
rating in excess of 10 percent for traumatic arthritis of the 
right knee with chondromalacia.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in September 2002 and May 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and lay statements submitted on behalf of the 
Veteran.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his initial rating claim.

The Board notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claimed bilateral eye or skin 
disabilities.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) the 
evidence indicates that the current disability or symptoms 
may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002); and 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed below, the Board finds there to be neither evidence 
establishing that the Veteran suffered an event, injury or 
disease in service related to any current eye or skin 
disability, nor evidence indicating that any current eye or 
skin disability or symptoms may be associated with service.  
Thus, a remand for a VA examination or medical opinion is not 
warranted for these issues.

Also, the Board notes that the Veteran's most recent VA 
examination of his knee disability was in December 2005.  The 
Veteran has not argued, and the record does not reflect, that 
his disability has become more severe since the December 2005 
VA examination.  Thus, the Board finds that the December 2005 
VA examination is adequate for rating purposes.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last examination, in and of itself, does not warrant a 
further examination).

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initial Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Arthritis due to trauma is rated as degenerative arthritis.  
38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5010.  DC 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated as 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated as 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated as 30 percent 
disabling.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Service Connection

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for a bilateral eye disability and a skin 
disability.

The record reflects current eye and skin disabilities.  
Current disorders of the eyes noted in the medical record 
include: pseudophakia of both eyes; epiretinal membrane, 
right eye greater than left; mild age-related macular 
degeneration of both eyes; posterior vitreous detachment of 
the right eye; and dry eyes.  Current disorders of the skin 
noted in the medical record include: actinic keratosis; tinea 
cruris; history of mid upper back dysplastic junctional 
nevus, with central severe atypia, status post 8 millimeter 
punch excision; stasis dermatitis; and seborrheic keratosis.

The Board also notes the Veteran's statements indicating that 
he received treatment for eye and skin conditions during, and 
shortly after, his period of service.

However, even considering such evidence, the Board finds that 
a preponderance of the evidence indicates that no current eye 
or skin disability either began in service or is otherwise 
etiologically related to service.  

Service treatment records do not reflect complaints of or 
treatment for any eye or skin conditions.  On his December 
1946 separation examination, the Veteran was noted to have 
had no abnormalities of the eyes, 20/20 uncorrected vision in 
both eyes, and a normal examination of the skin.  On his 
October 1952 separation examination, the Veteran was noted to 
have had normal clinical evaluations of the eyes and skin and 
20/20 uncorrected vision of both eyes.  No eye or skin 
conditions were noted on either separation examination.  

Furthermore, despite the existence of post-service medical 
records as early as August 1960, the post-service record does 
not reflect any problems related to the eyes or skin until 
many years after the Veteran's final separation from service 
in November 1952.  The earliest indication of any skin 
disorder is a June 1971 VA hospital note for treatment of a 
fractured right ankle, at which time it was noted that 
examination of the skin revealed several large senile 
keratoses.  The earliest indication in the record of an eye 
disorder is a November 1998 VA treatment note indicating that 
the Veteran had noticed the onset of blurred vision about one 
week before, and at which time the Veteran was diagnosed as 
having superior and medial left eye deviation with lateral 
gaze palsy. 

Moreover, there is no medical opinion or other competent 
evidence of record relating any current eye or skin disorder 
to the Veteran's period of service in any way.  While the 
Veteran might believe that his disabilities are etiologically 
related to his period of service, his lay opinions concerning 
matters requiring medical expertise are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The, the Board finds a preponderance of the evidence to 
indicate that no current eye or skin disability existed in 
service or is etiologically related to service.  Accordingly, 
the Veteran's service connection claims must be denied.

Increased Initial Rating

The Veteran was afforded VA examinations of his right knee in 
June 2002 and December 2005.  

On the June 2002 VA examination, the Veteran complained that 
his knee would catch so that he could barely walk, and hat he 
used a cane for balance at home.  He also reported that he 
had some numb feeling around the knee, but that he did not 
have tenderness, swelling, or flare ups.  On examination, the 
Veteran was noted to have had a walker for balance.  Range of 
motion of the knee was 0 to 130 degrees without significant 
crepitation.  The knee was stable medially, laterally, 
posteriorly, and anteriorly.  It was noted that the Veteran 
"could do a third of a knee pain [sic] without pain on [sic] 
crepitation in either knee."

On the December 2005 VA examination, the Veteran complained 
of right knee pain, swelling, stiffness, and the knee giving 
way.  He also reported that he had flare-ups with a quarter-
mile walk, and that he used a cane and, at times, a walker.  
He furthermore reported that he was not working, that his 
joints caused him to fall in the shower, and that he had a 
problem with stairs.  On range of motion testing, the right 
knee extended to 0 degrees and flexed to 85 degrees with pain 
at that point.  Following repetitive use, the right knee 
extended to zero degrees and flexed to 55 degrees with pain 
at that point.  It was noted that there was tenderness over 
the patellar and medial lateral joint line of the right knee, 
and that the Veteran had a mildly antalgic gait, limping on 
his right lower extremity, but that there was no unusual shoe 
pattern.  It was furthermore noted that no ankylosis was 
present and that there were no constitutional signs of 
inflammatory arthritis.  

After reviewing the record, the Board finds that the 
Veteran's traumatic arthritis of the right knee with 
chondromalacia does not more closely approximate the criteria 
for a 20 percent disability rating than those for a 10 
percent rating under any relevant diagnostic code.

An initial disability rating in excess of 10 percent for the 
Veteran's right knee disability is not warranted for 
limitation of motion.  The most to which the Veteran's right 
knee flexion has ever been noted to be limited has been to 55 
degrees with pain at that point, which was following 
repetitive use.  Extension has never noted to be limited, 
even on repetitive use.

The Board notes that on June 2002 VA examination flexion was 
noted to be to 130 degrees, and it was noted that the Veteran 
"could do a third of a knee pain [sic] without pain on [sic] 
crepitation in either knee."  Even if this statement by the 
VA examiner is taken to mean that flexion without pain was 
limited to a third of the 130 degrees of flexion the Veteran 
could achieve, such flexion would still be over 40 degrees 
without pain or crepitation.  Thus, even considering 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, the Veteran's right 
knee flexion has not been shown to be limited to less 30 
degrees.  Likewise, extension has not been shown to be 
limited to more than 5 degrees.  Therefore, the Veteran's 
right knee disability warrants neither a disability rating in 
excess of 10 percent under DC 5260 nor a separate compensable 
rating under DC 5261.

Also, separate disability ratings under DC 5257 or DC 5258 
are not warranted.  The Veteran has never been noted to have 
dislocated semilunar cartilage, lateral instability, or 
recurrent subluxation of the right knee.  In this regard, the 
Board notes that on June 2002 VA examination the Veteran's 
right knee was noted to be stable medially, laterally, 
posteriorly, and anteriorly.

The Board notes lay statements from friends and acquaintances 
of the Veteran regarding the condition of his right knee.  
Specifically, such statements indicate that the Veteran's 
right leg has gotten progressively worse to the point where 
it is difficult for him to stand or walk for any length of 
time, that he has difficulty walking on inclines and using 
stairs, that he has trouble standing in the shower, and that 
his legs tend to go numb.  Also, the medical record indicates 
that the Veteran has had a history of falls, including a fall 
for which he was treated at a VA facility in September 2008.

The Board acknowledges that the Veteran's right knee 
disability causes him physical impairment.  However, the 
medical record reflects numerous other physical disabilities 
affecting the lower extremities besides his service-connected 
right knee disability, including right hip degenerative joint 
disease, degenerative joint disease of the lumbar spine, and 
degenerative joint disease of the right ankle, all of which 
are service-connected and separately rated.  The medical 
record also reflects positional paresthesias resulting in 
numbness of the Veteran's legs, as noted in a March 2006 VA 
treatment note.  Thus, to the extent that the lay and medical 
evidence indicates functional impairment of the lower 
extremities, the Board notes that the Veteran's service-
connected right knee disability is only one contributing 
factor of such functional impairment and not responsible for 
all functional problems of the lower extremities.

The symptomatology of the Veteran's traumatic arthritis of 
the right knee with chondromalacia, including all functional 
impairment, as a distinct and separately-rated disability, 
does not warrant a disability rating in excess of 10 percent. 

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
any disability warranted a rating in excess of those 
discussed above.  See Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999).


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for a skin disability is denied.

An initial disability rating in excess of 10 percent for 
traumatic arthritis of the right knee with chondromalacia is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


